                     1 WILKE FLEURY LLP
                       WILLIAM A. GOULD, JR. (SBN 35446)
                     2 wgould@wilkefleury.com
                       MATTHEW W. POWELL (SBN 114563)
                     3 mpowell@wilkefleury.com
                       DANIEL L. EGAN (SBN 142631)
                     4 degan@wilkefleury.com
                       AARON R. CLAXTON (SBN 314822)
                     5 aclaxton@wilkefleury.com
                       400 Capitol Mall, Twenty-Second Floor
                     6 Sacramento, California 95814
                     7 Telephone:     (916) 441-2430
                       Facsimile:     (916) 442-6664
                     8
                       Attorneys for Plaintiffs James Van Dyke, in his
                     9 individual capacity, and James Van Dyke and
                       Connie Jerome as the Trustees of the Van Dyke’s
                    10 Rice Dryer Profit Sharing Plan
                    11                                   UNITED STATES DISTRICT COURT

                    12                                  EASTERN DISTRICT OF CALIFORNIA
                    13 In re                                              Case No. 2:19-cv-00073-MCE-DB
                    14 ROBERT SCOTT BARNACK,                              BK. Case No. 18-25167
                                                                          Adv. Proceeding No. 18-02153
                    15                    Debtor.
                    16                                                    STIPULATED FINAL JUDGMENT AND
                         CONNIE JEROME, et al.,                           ORDER
                    17
                                          Plaintiffs,                     Courtroom: 7
                    18                                                    Judge: Morrison C. England Jr.
                                     v.
                    19
                         ROBERT SCOTT BARNACK, an Individual,
                    20
                                          Defendant.
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
W ILKE F LEURY LLP       2474619.2
 ATTORNEYS AT LAW
    SACRAMENTO                                                          -1-
                                                        STIPULATED FINAL JUDGMENT AND ORDER
                     1               Plaintiffs James Van Dyke, in his individual capacity, and James Van Dyke and Connie
                     2 Jerome as Trustees for the Van Dyke Rice Dryer Profit Sharing Plan (collectively "Plaintiffs")
                     3 commenced this civil action against Defendant Robert Scott Barnack ("Defendant"), on September 21,
                     4 2018, to obtain damages, attorney’s fees and a determination that the debt owed by Defendant is not
                     5 dischargeable in Bankruptcy. Plaintiffs’ complaint in the adversary proceeding alleges violations of
                     6 ERISA (29 U.S.C §§1000 et seq.), violations of the Federal Securities Laws (15 U.S.C §78J; 17
                     7 C.F.R. §240.10e-5), financial elder abuse (Welf. & Inst. Code §§15600 et seq.) and common law
                     8 claims for conversion, breach of fiduciary duty, fraud and restitution. The complaint also seeks a
                     9 judicial determination that Defendant's debts are excepted from discharge pursuant to Section 523 of
                    10 the Bankruptcy Code. 11 U.S.C. §§523 (a) (2), (4) and (8). Plaintiffs and Defendants, by and through
                    11 counsel, request that the Court enter this Stipulated Final Judgment and Order (“Judgment”).

                    12                                                     FINDINGS
                    13       1. On or about September 18, 2018, Plaintiffs filed a complaint in the United States District
                    14               Court for the Eastern District of California titled James Van Dyke et al. v. Balance Point
                    15               Retirement Analytics, LLC (Case No. 2:18-CV-02531-MCE-DB).
                    16       2. On or about September 21, 2018, Plaintiffs filed a complaint in the adversary proceeding
                    17               entitled James Van Dyke, et al. v. Robert Scott Barnack (Case No. 18-02153). On or about
                    18               April 26, 2019. the United States District Court withdrew the reference of the adversary
                    19               proceeding and the action was assigned to the Hon. Morrison C. England and titled Connie
                    20               Jerome, et al. v. Robert Scott Barnack (Case No. 2:19-CV-00073-MCE-DB).
                    21       3. The parties have agreed that judgments shall be entered in both actions in accordance with the
                    22               terms negotiated between the Parties.
                    23       4. The Court has jurisdiction over the parties and the subject matter of this action.
                    24       5. All parties agree to entry of this Judgment, without adjudication of any issue of fact or law, to
                    25               settle and resolve all matters in this dispute arising from the conduct alleged in the complaint.
                    26       6. Defendant neither admits nor denies any allegation in the complaint, except as stated in this
                    27               Judgment. For purposes of this Judgment, Defendant admits the facts necessary to establish
                    28               the Court's jurisdiction over him and the subject matter of this action.
W ILKE F LEURY LLP       2474619.2
 ATTORNEYS AT LAW
    SACRAMENTO                                                                  -2-
                                                          STIPULATED FINAL JUDGMENT AND ORDER
                     1       7. Defendant waives all rights to seek judicial review or otherwise challenge or contest the
                     2               validity of this Judgment.
                     3       8. Each party will bear its own costs and expenses, including without limitation, attorney’s fees.
                     4                                             ORDER TO PAY REDRESS
                     5               IT IS FURTHER ORDERED that:
                     6       9. Plaintiffs shall have judgment against Defendant in the amount of two million, five hundred
                     7               thousand dollars ($2,500,000) for purposes of providing redress to James Van Dyke, the Estate
                     8               of Donna Van Dyke, Hayden Reinthaler, Connie Jerome and the Van Dyke Rice Dryer Profit
                     9               Sharing Plan. The $2.5 million will be paid in accordance with the payment schedule
                    10               described in subparagraphs a through c of this paragraph.
                    11               a. Defendant made an initial payment of two hundred thousand dollars ($200,000) with two

                    12                 cashier’s checks made payable to James Van Dyke on Wednesday, September 23, 2019.
                    13                 The cashier’s checks totaling $200,000 were deposited in the Wilke Fleury LLP Trust
                    14                 Account and will not be disbursed until the United States District Court enters judgments in
                    15                 both civil actions.
                    16               b. Defendant will make a second payment of one hundred thousand dollars ($100,000) on or
                    17                 before Monday, November 25, 2019. The $100,000 shall be paid by cashier’s check made
                    18                 payable to the Van Dyke Rice Dryer Profit Sharing Plan and the Wilke Fleury LLP Trust
                    19                 Account. Alternatively, Defendant can wire $100,000 to the Wilke Fleury LLP Trust
                    20                 Account on or before Monday, November 25, 2019.
                    21               c. Defendant will pay the remaining two million, two hundred thousand dollars ($2,200,000)
                    22                 in equal quarterly installment payments of one hundred thousand dollars ($100,000) on or
                    23                 before the end of each calendar quarter beginning with a quarterly payment of $100,000 on
                    24                 or before March 31, 2020, followed by a second quarterly payment of $100,000 on or
                    25                 before June 30, 2020, a third quarterly payment of $100,000 on or before September 30,
                    26                 2020, a fourth quarterly payment of $100,000 on or before December 31, 2020, and
                    27                 continuing until the remaining $2,200,000 is paid in full. The quarterly payments of
                    28                 $100,000 may be wired to the Wilke Fleury LLP Trust Account or checks made payable to
W ILKE F LEURY LLP       2474619.2
 ATTORNEYS AT LAW
    SACRAMENTO                                                                -3-
                                                         STIPULATED FINAL JUDGMENT AND ORDER
                     1                 the Van Dyke Rice Dryer Profit Sharing Plan may be delivered to Wilke Fleury LLP.
                     2       10. If Defendant fails to make the $100,000 payment due on or before November 25, 2019 or any
                     3               of the quarterly installment payments of $100,000 by the end of each calendar quarter
                     4               thereafter within ten (10) business days of the dates the payments are due, the entire amount
                     5               that remains to be paid to satisfy the Judgment will become due and payable, Plaintiffs can
                     6               immediately institute proceedings to enforce the Judgment.
                     7       11. The payment of the entire $2.5 million will satisfy the this Judgment, as well as the judgment
                     8               entered in the action entitled James Van Dyke et al. v. Balance Point Retirement Analytics,
                     9               LLC (Case No. 2:18-CV-02531-MCE-DB).
                    10                                     JUDGMENT NOT DISCHARGEABLE
                    11 This Court expressly finds that this Judgment for $2.5 million reflects the resolution of claims which

                    12 are not dischargeable in a Bankruptcy proceeding pursuant to Section 523 of the Bankruptcy Code.
                    13 Accordingly, this Judgment is non-dischargeable pursuant to Section 523 of the Bankruptcy Code.
                    14                                       RETENTION OF JURISDICTION
                    15 This Court will retain jurisdiction of this matter for purposes of construction, modification, and
                    16 enforcement of this Judgment.
                    17               SO STIPULATED:
                    18 Dated: October 7, 2019
                    19
                    20                                                             ____/s/ Matthew W. Powell_________
                                                                                   Matthew W. Powell
                    21                                                             Attorneys for Plaintiffs
                    22
                    23 Dated: October 7, 2019
                    24
                    25                                                             _____/s/ Julia M. Young___________
                                                                                   Julia M. Young
                    26
                                                                                   Attorneys for Defendant
                    27
                    28
W ILKE F LEURY LLP       2474619.2
 ATTORNEYS AT LAW
    SACRAMENTO                                                               -4-
                                                         STIPULATED FINAL JUDGMENT AND ORDER
                     1                                                   ORDER
                     2               The Parties hereto having filed a "Stipulated Final Judgment and Order;" the Court having
                     3 had the opportunity to review the stipulation; and upon the Court's findings that there is no
                     4 reasonable possibility that the interests of nonparties or the public will be adversely affected by the
                     5 Judgment;
                     6               IT IS HEREBY ORDERED that the Stipulated Final Judgment and Order shall become the
                     7 Final Judgment and Order of this Court. The Final Judgment is hereby entered, and the Clerk of
                     8 the Court is directed to close the case.
                     9               IT IS SO ORDERED.
                    10
                    11 Dated: October 15, 2019

                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
W ILKE F LEURY LLP       2474619.2
 ATTORNEYS AT LAW
    SACRAMENTO                                                               -5-
                                                         STIPULATED FINAL JUDGMENT AND ORDER
